Exhibit 12.1 Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) Three Months Ended Six Months Ended June30, June30, Earnings: Income from continuing operations before income taxes $ Adjustments: Fixed charges Loss from equity investees 40 75 Amortization of capitalized interest 21 29 56 65 Capitalized interest ) $ Fixed Charges: Interest expense $ Loss on early extinguishment of debt - - Portion of rental expense representative of interest Capitalized interest $ Ratio of earnings to fixed charges
